


SEPARATION AGREEMENT
THIS SEPARATION AGREEMENT (this “Agreement”) is made and entered into by and
between William R. Retterath, a resident of South Dakota (“Executive”), and
Daktronics, Inc., a South Dakota corporation (the “Company”).
BACKGROUND
A.Executive was employed by the Company as the Chief Financial Officer.
B.Executive and the Company have mutually agreed to terminate their employment
relationship, on the terms and conditions set forth in this Agreement.
C.The parties are concluding their employment relationship amicably, but
mutually recognize that such a relationship and its termination may give rise to
potential claims or liabilities.
D.The parties expressly deny that they may be liable to each other on any basis
or that they have engaged in any unlawful or improper conduct toward each other
or treated each other unfairly.
E.The parties desire to resolve any issues between them and have agreed to a
settlement of such issues as set forth herein.


NOW THEREFORE, in consideration of the mutual promises and provisions contained
in this Agreement and the Release referred to below, the parties, intending to
be legally bound, agree as follows:
AGREEMENTS
1.Resignation. Effective September 10, 2012 (the “Separation Date”) Executive
confirms his resignation of all positions held by him as an employee, officer or
director of the Company and any of its subsidiaries that are identified in
Exhibit 21.1 to the Company's Annual Report on Form 10-K for the fiscal year
ended April 28, 2012.


2.Final Pay/Benefits Continuation. Executive confirms that he has been fully
paid his base salary and any accrued and unused Paid Time Off through the
Separation Date. Executive will have the right to continue his group health,
dental and vision coverage after the Separation Date under such terms as are
made available to similarly-situated former employees of the Company, pursuant
to the terms of the applicable plan documents and laws regarding continuation
coverage. If Executive elects any such continuation coverage, for a period of up
to eighteen (18) months following the Separation Date, Company agrees to provide
that coverage at the same employee rates as the Executive had prior to his
departure. Company's obligations under the previous sentence terminates if
Executive becomes eligible to receive comparable health and dental coverage at
any time in the eighteen (18) months following the Separation Date. To the
extent that Executive is currently a participant in any retirement, pension, or
profit sharing plans of the Company, Executive will be entitled to his rights
and benefits under those plans at the times and under the terms and conditions
set forth in any such plan.
 
3.Expense Reimbursement. The Company will reimburse Executive for his regular
and necessary business expenses incurred through the Separation Date in
accordance with the Company's regular policies and practices. Executive will
submit all requests for reimbursement to the Company no later than October 31,
2012.


4.Release by Executive. At the same time that Executive executes this Agreement,
he shall execute a Release in the form attached to this Agreement as Exhibit A
(the “Release”). This Agreement will not be interpreted or construed to limit
the Release in any manner.

1

--------------------------------------------------------------------------------




5.Severance Arrangements. The Company will make the severance payments set forth
in subparagraphs 5.a (including subsections i. and ii), 5.b and 5.c below in
lieu of any further payments or compensation that Executive would otherwise be
entitled to receive under any other agreement with the Company. The Company will
make such payments only if Executive has signed this Agreement and the Release
and has not rescinded this Agreement or the Release within the rescission period
set forth in Section 21 below (the “Rescission Period”).


a.Salary Continuation.


i.
The Company shall pay Executive salary continuation equal to Executive's
bi-weekly base salary as of the Separation Date for a period of up to fifty-two
(52) weeks, for a total payment to Executive of up to $200,161.00. Payment of
the salary continuation shall be made in accordance with the Company's regular
payroll schedule, beginning with the first earning period following expiration
of the Rescission Period without rescission by Executive.

ii.
The Company shall pay Executive salary continuation equal to Executive's
bi-weekly base salary as of the Separation Date for a another period of up to
twenty-six (26) weeks, for an additional total payment to Executive of up to
$100,080.50 Payment of the salary continuation shall be made in accordance with
the Company's regular payroll schedule, beginning with the first earning period
after payments have ceased under Section 5.a.i. above, provided the Rescission
Period has expired without rescission by Executive. If during the twenty-six
(26) week period described in this subsection 5.a.ii., Executive obtains other
full-time employment with any other employer, then the Company shall deduct from
any salary continuation payable under this subsection 5.a.ii, all amounts earned
by Executive as gross income as a result of such employment. In connection
therewith, Executive agrees to diligently look for alternate employment, and to
promptly disclose to the Company in writing the nature and amount of any gross
income earned by Executive from full-time employment with any other employer
following the Separation Date and continuing through seventy-eight (78) weeks
from the Separation Date. At Company's request, Executive will provide the
Company with documentation of such earnings, including without limitation Form
W-2s and/or pay-stubs. Executive shall repay any amounts to the Company that
should have not been paid but for Executive's delay or failure to make such
disclosure.



b.Group Health Insurance. If Executive elects continuation coverage for group
health, dental and vision insurance pursuant to the applicable law regarding
continuation coverage, for a period of up to eighteen (18) months following the
Separation Date, Company agrees to provide that coverage at the same employee
rates as the Executive had prior to his departure, and will deduct this amount
from the severance payments similar to how it was done prior to departure.
Company's obligations under the previous sentence terminates if Executive
becomes eligible to receive comparable health and dental coverage at any time in
the eighteen (18) months following the Separation Date.
  

2

--------------------------------------------------------------------------------




c.Supplemental Compensation Payment. The Company shall pay Executive a payment
of $15,000.00, payable in one lump sum on the Company's first regular pay date
following the expiration of the Rescission Period without rescission by
Executive. Notwithstanding the foregoing, if Executive advises Company in
writing no later than five (5) days after Executive executes this Agreement,
Company will pay some or all of the $15,000 payment described in this paragraph
to third parties designated by Executive for job placement related services.


6.Equity.


a.Stock Options. Executive acknowledges and agrees that he holds options to
purchase shares of the Company's common stock (the “Options”) granted under the
Daktronics, Inc. 2001 Stock Incentive Plan (Amended and Restated 24 February
2005) and the Daktronics, Inc. 2007 Stock Incentive Plan (collectively, “Stock
Plans”). Executive further acknowledges and agrees that, other than the
Restricted Stock Units described in subsection 6.b below, the Options are
Executive's only options or other rights to purchase or otherwise acquire shares
of the common stock of the Company. The Company acknowledges and agrees that for
purposes of the Stock Plans and the agreements and terms and conditions
thereunder setting forth the terms of the Options (the “Option Agreements”), the
services to be rendered by Executive to the Company under this Agreement
constitute service to the Company for purposes of the vesting provisions of the
Options; that the Options will continue to vest according to their respective
terms until the later of (i) the date that the Company's obligation to continue
severance payments and other benefits to Executive under Section 5 of this
Agreement terminates or (ii) December 31, 2013 (each such date described in (i)
and (ii) of this sentence, a “Termination Date”); and that Executive will have
three months after the Termination Date or the stated term of each Option,
whichever period is shorter, to exercise the portions of the Options that are
vested and exercisable on the Termination Date. Executive acknowledges and
agrees that to the extent each Option is exercisable on the Termination Date, it
will expire and cease to be outstanding three (3) months after the Termination
Date or the stated term of such Option, whichever period is shorter, unless
previously exercised in accordance with the terms of the applicable Option
Agreement and the applicable Stock Plan; and that the portion of each Option
that is not exercisable as of the Termination Date will terminate and be of no
force or effect on the Termination Date.


b.Restricted Stock Units. Executive acknowledges and agrees that he holds
unvested restricted stock units (the “RSUs”) granted under the Daktronics, Inc.
2007 Stock Incentive Plan (the “2007 Plan”). The Company acknowledges and agrees
that for purposes of the 2007 Stock Plan and the agreements and terms and
conditions thereunder setting forth the terms of the RSUs, the services to be
rendered by Executive to the Company under this Agreement constitute service to
the Company for purposes of the vesting provisions of the RSUs; and that the
RSUs will continue to vest according to their respective terms until the
Termination Date. Executive acknowledges and agrees that the RSUs will terminate
and be of no force and effect on the Termination Date.


7.Confidential Information, Restrictive Covenants, and Non-Disparagement.


a.Confidential Information. Except as authorized in writing by an officer of the
Company, Executive shall not at any time divulge, furnish or make accessible to
anyone or use in any way other than in the ordinary course of the business of
the Company, any confidential, proprietary or secret knowledge or information of
the Company that Executive has acquired or will acquire about the Company,
whether developed by himself or by others, concerning (i) any trade secrets,
(ii) any confidential, proprietary or secret designs, processes, formulae,
plans, devices or material (whether or not patented or patentable) directly or
indirectly useful in any aspect of the

3

--------------------------------------------------------------------------------




business of the Company, (iii) any customer or supplier lists, (iv) any
confidential, proprietary or secret development or research work, (v) any
strategic or other business, marketing or sales plans, (vi) any financial data
or plans, or (vii) any other confidential or proprietary information or secret
aspects of the business of the Company. Executive acknowledges that the
above‑described knowledge and information constitutes a unique and valuable
asset of the Company and represents a substantial investment of time and expense
by the Company, and that any disclosure or other use of such knowledge or
information other than for the sole benefit of the Company would be wrongful and
would cause irreparable harm to the Company. Executive will refrain from any
acts or omissions that would reduce the value of such knowledge or information
to the Company. Executive understands and agrees that his obligations under this
Agreement to maintain the confidentiality of the confidential information are in
addition to any obligations of Executive under applicable statutory or common
law. Notwithstanding any language in this Agreement to the contrary, Executive
also reaffirms his obligations to the Company as set forth in the document
entitled Employee's Invention and Confidential Information Agreement between
Executive and Company dated September 4, 2001 (the “Confidentiality Agreement”).


b.Agreement Not to Hire. For a period of twelve (12) consecutive months after
the Separation Date, Executive will not, directly or indirectly, hire, engage or
solicit any person who is an employee of the Company, or who was an employee of
the Company at any time during the 365‑day period immediately preceding the
Separation Date, in any manner or capacity, including, without limitation, as a
proprietor, principal, agent, partner, officer, director, stockholder, employee,
member of any association, consultant, or otherwise, or otherwise encourage,
induce or attempt to induce such person to discontinue his or her relationship
with the Company.


c.Agreement Not to Interfere. For a period of twenty-four (24) consecutive
months after the Separation Date, Executive will not, directly or indirectly,
induce or attempt to induce any vendor, supplier, independent contractor, or
customer of the Company to cease doing business with or terminate or alter its
relationship with the Company.


d.Acknowledgment. Executive agrees that the restrictions and agreements
contained in this Section 7 are reasonable and necessary to protect the
legitimate interests of the Company and that any violation of this Section 7 by
Executive will cause substantial and irreparable harm to the Company that, would
not be quantifiable and for which no adequate remedy would exist at law.
Executive acknowledges that it would be difficult to fully compensate the
Company for resulting damages from any breach by him of the provisions of
Section 7 of this Agreement. Accordingly, in the event of any actual or
threatened breach of such provisions, the Company will (in addition to any other
remedies it may have) be entitled to temporary and/or permanent injunctive and
other equitable relief to enforce such provisions, and such relief may be
granted without the necessity of proving actual damages.


e.Blue Pencil Doctrine. If the duration or geographical extent of, or business
activities covered by, this Section 7 are in excess of what is valid and
enforceable under applicable law, such provision will be construed to cover only
that duration, geographical extent, or activities that are valid and
enforceable. Executive acknowledges the uncertainty of the law in this respect
and expressly stipulates that this Section 7 be given the construction which
renders its provisions valid and enforceable to the maximum extent (not
exceeding its express terms) possible under applicable laws.





4

--------------------------------------------------------------------------------




8.Cooperation/Consulting.


a.Cooperation. At any time upon reasonable request and notice from the Company,
Executive will, without further consideration but at no expense to Executive,
(a) timely execute and deliver such acknowledgments, instruments, certificates,
and other ministerial documents (including without limitation, certification as
to specific actions performed by Executive in his capacity for the Company) as
may be necessary or appropriate to formalize and complete the Company's
corporate records; provided, however, that nothing in this Section 8 will
require Executive to take any action that he reasonably believes to be unlawful
or unethical or to make any inaccurate statement of actual facts, and (b)
provide complete and truthful information to, and otherwise cooperate fully
with, the Company, and any of its legal counsel, agents and representatives in
connection with any matters relating to the Company in which the Company
determines that Executive may have relevant information.


b.Consulting. For a period beginning on the Separation Date and ending on the
Termination Date, Executive agrees to be reasonably available for and provide
consulting services to the Company, as requested by the Chief Executive Officer
of the Company or his desginee. Such consulting services include, but are not
limited to, the following: consulting regarding Company, its business, business
matters/specific projects about which Executive has information, answering phone
calls and questions from Company employees, helping to promote and communicate a
positive message regarding Executive's separation from Company, and otherwise
assisting in the transition in light of the end of Executive's employment with
Company. Consulting services shall be rendered by Executive from Executive's
home.


9.Records, Documents, and Property. Within one week after this Agreement is
executed by Executive, Executive will deliver to the Company or delete to the
Company's satisfaction, any and all Company records and any and all Company
property in his possession or under his control, including, without limitation,
manuals, books, blank forms, documents, letters, memorandum, notes, notebooks,
reports, printouts, computer disks, computer tapes, data, tables, or
calculations and all copies thereof, documents that in whole or in part contain
any trade secrets or confidential, proprietary, or other secret information of
the Company, and all copies thereof, and keys, access cards, access codes,
source codes, passwords, credit cards, personal computers, telephones, and other
electronic equipment belonging to the Company. Notwithstanding any language in
this Section to the contrary, Company expressly authorizes Executive to maintain
the professional and business contact information in his possession. To the
extent that Company maintains any records relating to the eligibility of re-hire
of Executive, such records will reflect that Executive is eligible for re-hire.


10.Actions Taken by Executive. Executive represents and warrants that, during
the entire period that he has been an employee or officer of the Company, he
acted in good faith and had no reasonable cause to believe that his conduct was
unlawful.


11.Indemnification. Notwithstanding Executive's separation from the Company,
with respect to events that occurred during his tenure as an employee or officer
of the Company, Executive will be entitled, as a former employee or officer of
the Company, to the same rights that are afforded to other current or former
employees or officers of the Company, now or in the future, to indemnification
and advancement of expenses as provided in the charter documents of the Company
and under applicable law, and to indemnification and a legal defense to the
extent provided from time to time to current officers by any applicable general
liability and/or directors' and officers' liability insurance policies
maintained by the Company.



5

--------------------------------------------------------------------------------




12.Confidentiality.


a.General Standard. It is understood and agreed that this Agreement and a
description thereof may be filed with the Securities and Exchange Commission
(“SEC”) and incorporated by reference in reports and other documents filed by
the Company with the SEC. Notwithstanding such public filings, in order to
minimize disruption and distraction from ongoing business operations, it is the
intent of the parties that the terms of Executive's separation from the Company,
including the provisions of this Agreement and the Release (collectively
“Confidential Separation Information”), will be forever treated as confidential.
Accordingly, except as provided in subparagraph 12.b below, Executive will not
disclose Confidential Separation Information to anyone at any time and will not
comment on Confidential Separation Information if asked about it by employees or
former employees of the Company. Confidential Separation Information does not
include the fact that Executive resigned his employment with the Company or the
compensation and benefits he was receiving in connection with his employment
with the Company immediately prior to the Separation Date.


b.Exceptions.


i.
It will not be a violation of this Agreement for Executive to disclose
Confidential Separation Information in reports to governmental agencies as
required by law, including, but not limited to, any federal or state tax
authority.

ii.
It will not be a violation of this Agreement for Executive to disclose
Confidential Separation Information to his wife, his parents, his attorneys, his
accountants or tax advisors.

iii.
It will not be a violation of this Agreement for Executive to disclose
Confidential Separation Information in connection with any litigation proceeding
involving the parties' rights or obligations under this Agreement or the
Release.



13.Full Compensation. Executive understands that the payments made and other
consideration provided by the Company under this Agreement will fully compensate
Executive for and extinguish any and all of the potential claims Executive is
releasing in the Release, including without limitation, his claims for
attorneys' fees and costs and any and all claims for any type of legal or
equitable relief.


14.Withholding of Taxes. The Company shall withhold from payments and benefits
hereunder income and employment taxes and other amounts to the extent required
by law. If there is any dispute over the taxation of any such payment or
benefit, the Company and Executive will cause their respective tax advisors to
cooperate in an effort to resolve such dispute.


15.No Admission of Wrongdoing. Executive understands that this Agreement does
not constitute an admission that the Company, or any of its directors, officers,
employees, or agents has violated any local ordinance, state or federal statute,
or principle of common law, or that the Company, or any of its directors,
officers, employees, or agents has engaged in any unlawful or improper conduct
toward Executive. Executive will not characterize this Agreement or the payment
of any money or other consideration in accordance with this Agreement as an
admission that the Company has engaged in any unlawful or improper conduct
toward him or treated him unfairly. The Company understands that this Agreement
does not constitute an admission that Executive has violated any local
ordinance, state or federal statute, or principle of common law, or that
Executive or his agents have engaged in any unlawful or improper conduct toward
the Company. The Company will not characterize this Agreement or the payment of
any money or other consideration in

6

--------------------------------------------------------------------------------




accordance with this Agreement as an admission that Executive has engaged in any
unlawful or improper conduct toward it or treated it unfairly.


16.Authority. Executive represents and warrants that he has the authority to
enter into this Agreement and the Release, and that no causes of action, claims,
or demands released pursuant to this Agreement and the Release have been
assigned to any person or entity not a party to this Agreement and the Release.
The Company represents and warrants that it has the authority to enter into this
Agreement.


17.Legal Representation. Executive acknowledges that he has been advised by the
Company to consult with his own attorney before executing this Agreement and the
Release, that he has had a full opportunity to consider this Agreement and the
Release, that he has had a full opportunity to ask any questions that he may
have concerning this Agreement, the Release, or the settlement of his potential
claims against the Company and others, and that he has not relied upon any
statements or representations made by the Company or its attorneys, written or
oral, other than the statements and representations that are explicitly set
forth in this Agreement, the Release, and any qualified employee benefit plans
sponsored by the Company in which Executive is a participant. The Company
acknowledges that it was given an opportunity to consider and review this
Agreement and to consult with an attorney of its own choosing at its expense
concerning the Agreement, and that it has not relied upon any statements or
representations made by Executive or his attorneys, written or oral, other than
the statements and representations that are explicitly set forth in this
Agreement.


18.Assignment. This Agreement shall not be assignable, in whole or in part, by
Executive without the prior written consent of the Company. The Company may,
without the consent of Executive, assign its rights and obligations under this
Agreement.


19.Entire Agreement. This Agreement, the Release, any Stock Option Agreements
between Company and Executive, any Restricted Stock Unit Agreements between
Company and Executive, the Confidentiality Agreement, and any qualified employee
benefit plans sponsored by the Company in which Executive is a participant are
intended to define the full extent of the legally enforceable undertakings of
the parties, and no promises or representations, written or oral, that are not
set forth explicitly in this Agreement, the Release, any Stock Option Agreements
between Company and Executive, any Restricted Stock Unit Agreements between
Company and Executive, the Confidentiality Agreement, or any qualified employee
benefit plans sponsored by the Company in which Executive is a participant, are
intended by either party to be legally binding. All other agreements and
understandings between Executive and the Company are hereby canceled,
terminated, and superseded.


20.Period to Consider the Release and the Agreement. Executive understands that
he has twenty-one (21) days to consider whether to sign this Agreement and the
Release. If Executive signs this Agreement and the Release before the end of the
21‑day period, it will be his voluntary decision to do so because he has decided
he does not need any additional time to decide whether to sign this Agreement
and the Release.


21.Right to Rescind or Revoke. Executive understands that he has the right to
rescind or revoke this Agreement and the Release for any reason within seven (7)
calendar days after he signs them. Executive understands that this Agreement
will not become effective or enforceable unless and until he has not rescinded
this Agreement or the Release, and the Rescission Period has expired. Executive
understands that if he wishes to rescind, the rescission must be in writing and
hand-delivered or mailed to the Company. If hand‑delivered, the rescission must
be (a) addressed to James Morgan, Chief Executive Officer, Daktronics, Inc., 201
Daktronics Drive, Brookings, SD 57006, and (b) delivered to Mr. Morgan within
the 7‑day period. If mailed,

7

--------------------------------------------------------------------------------




the rescission must be (a) postmarked within the 7‑day period and (b) addressed
to Mr. Morgan at the address in the preceding sentence.


22.Headings. The descriptive headings of the paragraphs and subparagraphs of
this Agreement are inserted for convenience only and do not constitute a part of
this Agreement.


23.Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.


24.Governing Law. This Agreement and the Release will be interpreted and
construed in accordance with, and any dispute or controversy arising from any
breach or asserted breach of this Agreement or the Release, will be governed by
the laws of the State of South Dakota.


25.Non-Disparagement. Executive will not at any time disparage or defame the
reputation, character, image, products, or services of the Company, or the
reputation or character of any of its directors, officers, employees, or agents.
The Board of Directors, the Chief Executive Officer, the Chief Financial
Officer, and all Executive Vice Presidents and Vice Presidents of Company
similarly agree not to disparage or defame the reputation, character, image or
services of the Executive.


26.Company Representation. Company represents and warrants that as of the date
this Agreement is signed by Company, it is not aware of any claims it has
against Executive.


27.References. The Company's directors and officers, if requested to provide a
reference by Executive or a prospective employer, shall not be discouraged by
the Company from doing so.  


IN WITNESS WHEREOF, the parties have executed this Agreement on the date stated
below.
 
 
Date: October 7, 2012
By: /s/ William R. Retterath
 
 
Date: October 7, 2012
DAKTRONICS, INC.
 
By:  /s/James B. Morgan


James B. Morgan, Chief Executive Officer (Principal Executive Officer)




8

--------------------------------------------------------------------------------






EXHIBIT A


RELEASE BY WILLIAM R. RETTERATH


Definitions. I intend all words used in this Release to have their plain
meanings in ordinary English. Specific terms that I use in this Release have the
following meanings:
A.
I, me, and my include both me and anyone who has or obtains any legal rights or
claims through me.



B.
Daktronics means Daktronics, Inc., any company related to Daktronics, Inc. in
the present or past (including without limitation any of their predecessors,
parents, subsidiaries, affiliates, and joint venture partners), and any
successors of Daktronics, Inc.



C.
Company means Daktronics; the present and past officers, directors, committees,
and employees of Daktronics; any company providing insurance to Daktronics in
the present or past; the present and past fiduciaries of any employee benefit
plan sponsored or maintained by Daktronics; the attorneys for Daktronics; and
anyone who acted on behalf of Daktronics or on instructions from Daktronics.



D.
Agreement means the Separation Agreement between Daktronics and me that I have
executed on the same date as I am executing this Release, including all of the
documents attached to the Agreement.



E.
My Claims mean all of my rights that I now have to any relief of any kind from
the Company, whether or not I now know about those rights, including without
limitation:



1.
all claims arising out of or relating to my employment with Daktronics or the
termination of that employment;



2.
all claims arising out of or relating to the statements, actions, or omissions
of the Company;



3.
all claims for any alleged unlawful discrimination, harassment, retaliation or
reprisal, or other alleged unlawful practices arising under any federal, state,
or local statute, ordinance, or regulation, including without limitation, claims
under Title VII of the Civil Rights Act of 1964, the Age Discrimination in
Employment Act, as amended by the Older Workers Benefit Protection Act, the
Americans with Disabilities Act, 42 U.S.C. § 1981, the Employee Retirement
Income Security Act, the Equal Pay Act, the Worker Adjustment and Retraining
Notification Act, the South Dakota Human Relations Act of 1972, the Fair Credit
Reporting Act, and workers' compensation non-interference or non-retaliation
statutes;



4.
all claims for alleged wrongful discharge; breach of contract; breach of implied
contract; failure to keep any promise; breach of a covenant of good faith and
fair dealing; breach of fiduciary duty; estoppel; my activities, if any, as a
“whistleblower”; defamation; infliction of emotional distress; fraud;
misrepresentation; negligence; harassment; retaliation or reprisal; constructive
discharge; assault; battery; false imprisonment; invasion of privacy;
interference with contractual or business relationships; any other wrongful
employment practices; and violation of any other principle of common law;



5.
all claims for compensation of any kind, including without limitation, bonuses,
commissions, stock-based compensation or stock options, vacation pay, and
expense reimbursements;



6.
all claims for back pay, front pay, reinstatement, other equitable relief,
compensatory damages, damages for alleged personal injury, liquidated damages,
and punitive damages; and

7.
all claims for attorneys` fees, costs, and interest.



However, My Claims do not include: (i) any claims that the law does not allow to
be waived; (ii) any claims that may arise after the date on which I sign this
Release; (iii) any claims for breach of the Agreement; (iv) any claims relating
to my rights and benefits under any retirement, pension or profit sharing plan
of the Company of which I am a participant, under the terms and conditions set
forth in any such plan. My Claims also does not include any claims which cannot
be waived by law, including, without limitation, the right to file a charge with
or participate in any investigation conducted by the Equal Employment
Opportunity Commission (“EEOC”) or any state or local agency. Executive agrees
to waive, however, his right to any monetary recovery should the EEOC or any
state or local agency pursue any claims on Executive's behalf.
Agreement to Release My Claims. I will receive consideration from Daktronics as
set forth in the Agreement if I sign and do not rescind this Release as provided
below. I understand and acknowledge that the consideration is in addition to
anything of value that I would be entitled to receive from Daktronics if I did
not sign this Release or if I rescinded this Release. In exchange for that
consideration I give up and release all of My Claims. I will not make any
demands or claims against the Company for compensation or damages relating to My
Claims. The consideration that I am receiving is a fair compromise for the
release of My Claims.
Additional Agreements and Understandings. Even though Daktronics will provide
consideration for me to settle and release My Claims, the Company does not admit
that it is responsible or legally obligated to me. In fact, the Company denies
that it is responsible or legally obligated to me for My Claims, denies that it
engaged in any unlawful or improper conduct toward me, and denies that it
treated me unfairly.
Confidentiality. I understand that the terms of this Release are confidential
and that I may not disclose those terms to any person except under the
circumstances described in the Agreement.
Advice to Consult with an Attorney. I understand and acknowledge that I am
hereby being advised by the Company to consult with an attorney prior to signing
this Release and I have done so. My decision whether to sign this Release is my
own voluntary decision made with full knowledge that the Company has advised me
to consult with an attorney.
Period to Consider the Release. I understand that I have twenty-one (21) days
from the day that I receive this Release, not counting the day upon which I
receive it, to consider whether I wish to sign this Release. If I sign this
Release before the end of the 21-day period, it will be my voluntary decision to
do so because I have decided that I do not need any additional time to decide
whether to sign this Release. I also agree that any changes made to this Release
or the Agreement before I sign it, whether material or immaterial, will not
restart the 21-day period.
My Right to Rescind this Release. I understand that I may rescind this Release
at any time within seven (7) days after I sign it, not counting the day upon
which I sign it. This Release will not become effective or enforceable unless
and until the 7-day rescission period has expired without my rescinding it.
Procedure for Accepting or Rescinding the Release. To accept the terms of this
Release, I must deliver the Release, after I have signed and dated it, to
Daktronics by hand or by mail within the 21-day period that I have to consider
this Release. To rescind my acceptance, I must deliver a written, signed
statement that I rescind my acceptance to Daktronics by hand or by mail within
the 7-day rescission period. All deliveries must be made to Daktronics at the
following address:
James Morgan
Chief Executive Officer
Daktronics, Inc.
201 Daktronics Drive
Brookings, SD 57006


If I choose to deliver my acceptance or the rescission of my acceptance by mail,
it must be postmarked within the period stated above and properly addressed to
Daktronics at the address stated above.

1

--------------------------------------------------------------------------------




Interpretation of the Release. This Release should be interpreted as broadly as
possible to achieve my intention to resolve all of My Claims against the
Company. If this Release is held by a court to be inadequate to release a
particular claim encompassed within My Claims, this Release will remain in full
force and effect with respect to all the rest of My Claims.
My Representations. I am legally able and entitled to receive the consideration
being provided to me in settlement of My Claims. I have not been involved in any
personal bankruptcy or other insolvency proceedings at any time since I began my
employment with Daktronics. No child support orders, garnishment orders, or
other orders requiring that money owed to me by Daktronics be paid to any other
person are now in effect.
I have read this Release carefully. I understand all of its terms. In signing
this Release, I have not relied on any statements or explanations made by the
Company except as specifically set forth in the Agreement and the Release signed
by Daktronics. I am voluntarily releasing My Claims against the Company. I
intend this Release and the Agreement to be legally binding.
 
 
Date: October 7, 2012
By: /s/ William R. Retterath












2